Citation Nr: 0710339	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  03-07 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder. 

2.  Entitlement to a total rating based on unemployability 
(TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1977 until June 
1978, and from January 1980 until September 1988.

This appeal came before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a July 2003 
rating decision of the Columbia, South Carolina Regional 
Office (RO) that denied entitlement to service connection for 
a mental/emotional condition associated with service 
connected orthopedic conditions and a total rating for 
compensation purposes based on individual unemployability 
(TDIU).

In a March 2005 decision, the Board remanded the issues of 
entitlement to service connection for dysthymic disorder 
(claimed as an acquired psychiatric disorder) and entitlement 
to TDIU due to service-connected disabilities for further 
development. 

The veteran has also perfected an appeal with regard to his 
claim for an increased rating for tinnitus.  This RO has not 
yet certified this appeal, and has informed the Board that 
the issue is not yet ready for appellate adjudication.

The issue of entitlement to TDIU due to service-connected 
disabilities, and to service connection for left ear hearing 
loss, a back disability, and lower torso pain are addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDING OF FACT

The veteran's dysthymia is likely related to his service 
connected orthopedic disability.


CONCLUSION OF LAW

The veteran's dysthymia is proximately due to or the result 
of the veteran's service connected orthopedic disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 71 
Fed. Cir. 52,744-47 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable law and regulations for service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Recent amendments to 38 C.F.R. § 3.310, have codified 
judicial interpretations of that regulation as providing 
service connection for the degree of aggravation of a non-
service connected disease or disability caused by a service 
connected disease or disability.  71 Fed. Cir. 52,744-47; see 
Allen v. Brown, 7 Vet App 439 (1995).

A secondary service connection requires competent medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran is currently service connected for residuals of a 
left shoulder separation, residuals of a right shoulder 
separation, chondromalacia patella of the right and left 
knees, tinnitus, fracture of the left wrist, a hairline 
fracture of the left hand, right ear hearing loss and a scar 
of the anterolateral chest.

In July 2001, the veteran received treatment at the Columbia, 
South Carolina VA Medical Center (VAMC).  He stated that 
during the past month, he had not felt down or depressed.  
His depression screen was negative.

VA outpatient clinical records show that in June 2002, the 
veteran reported that he had feelings of some depression, but 
denied ideas of hurting himself or others.

VA outpatient clinic notes dated in July 2002 reflect that 
the veteran was referred by his physician to a social worker 
because of depression.  He stated that he became depressed at 
times because of pain in his left knee.  It was recorded that 
the veteran's primary goal was to receive 100 percent 
disability, and that he stated that he would be interested in 
seeing a psychiatrist if that would help him achieve this 
objective.

Per the March 2005 Board remand instructions, the veteran 
underwent a comprehensive VA examination in June 2005.  The 
veteran presented with primarily depressive symptoms that 
were due to chronic pain.  The veteran reported lacking 
energy and motivation while also having difficulty sleeping.  
The veteran also reported that he was frustrated with his 
pain preventing him from seeking employment.  He stated that 
he was not taking any medications and was not receiving 
treatment.  He claimed that he had been unable to receive 
treatment despite his requests for help.

The examiner noted that the veteran had a history of being 
treated for anxiety reaction prior to service.  The veteran 
stated that this treatment was a result of him and his wife 
having significant difficulties.  The veteran denied ever 
being hospitalized or taking medications for a psychological 
disorder.   

The examiner also noted that the veteran's medical history 
was significant for having both of his shoulders dislocated, 
tinnitus, impaired hearing and chronic pain.  On examination, 
the veteran reported as feeling anxious.  He stated that his 
usual mood was dysphoric.  The diagnosis was dysthymia, 
chronic pain, hypercholesterolemia and social and 
occupational problems.

The examiner concluded that it was at least as likely as not 
that the veteran's current depressive symptoms were related 
to his service-connected injuries.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as he has been diagnosed 
with dysthymia.  

The June 2005, the VA examiner concluded that it was as least 
as likely as not that the veteran's current depressive 
symptoms were related to his service-connected injuries.  
There are no competent opinions against the examiner's 
conclusion that the veteran's dysthymia was a result of his 
service-connected injuries.

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted on the basis 
that it is secondary to his service connected disabilities.  
38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a dysthymic disorder is 
granted.


REMAND

In view of the Board's decision granting service connection 
for a dysthymic disorder, it is necessary for the agency of 
original jurisdiction (AOJ) to determine the percentage 
evaluation for that disability.  This determination is 
inextricably intertwined with the issue of entitlement to 
TDIU.

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the veteran's service 
connected disability has on his ability to work.  38 U.S.C.A. 
§ 5107(a) (West 2002); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2006).  
The March 2005 Board remand instructed the VA examiner to 
express an opinion as to whether the service connected 
disabilities, at least as likely as not, precluded gainful 
employment consistent with the veteran's education and 
occupational experience.  Additionally, a comprehensive and 
complete rationale for the opinion expressed was to be 
included in the report.  

In the June 2005 VA examination, the examiner stated that the 
veteran's report indicated that he had been seeking treatment 
for several years.  The examiner stated that the veteran's 
symptoms "are resulting in functional impairment in his 
ability to maintain competitive employment."  However, it is 
unclear whether the service connected disabilities precluded 
gainful employment.  In any event, the Board finds that a new 
examination with an opinion is required. 

In April 2005, the veteran submitted what he labeled as a 
notice of disagreement with an April 2005 rating decision 
that had reportedly denied service connection for left ear 
hearing loss, a back disability and lower torso plain.  While 
the April 2005 rating decision is not associated with the 
claims folder, the Appeals Management Center issued a rating 
decision later in April 2005 that listed those issues as 
having previously been denied.  While a July 2003 rating 
decision did not list the back or torso claims as having been 
considered or denied.  These facts suggest that a rating 
decision was issued between July 2003 and April 2005.

The Board is required to remand issues for which the veteran 
has submitted a notice of disagreement but a statement of the 
case has not been issued.  38 U.S.C.A. § 7105; Manlincon v. 
West, 12 Vet. App. 238 (1999).  Further, the claims of 
service connection are inextricably intertwined with the 
claim for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the veteran has 
submitted a valid notice of disagreement 
with regard to the issues of entitlement 
to service connection for left ear 
hearing loss, back disability, and lower 
torso pain.  If the April 2005 rating 
decision cannot be located, ask the 
veteran to provide a copy of the 
decision.  If the notice of disagreement 
is found to be valid, issue a statement 
of the case with regard to those issues.  
Certify those issues to the Board only if 
a timely substantive appeal is submitted.

2.  Schedule the veteran for an 
examination to determine the impact of 
the service connected disabilities on the 
veteran's ability to maintain gainful 
employment.  The claims folder must be 
made available and be reviewed by the 
examiner.  The examiner is asked to 
acknowledge such review.  The examiner 
should express an opinion as to whether 
the service connected disabilities, at 
least as likely as not, preclude gainful 
employment consistent with the veteran's 
education and occupational experience.  A 
comprehensive and complete rationale for 
the opinion expressed should be included 
in the report.

2.  After a disability rating for 
dysthymic disorder has been established, 
readjudicate the claim for TDIU.  If the 
claim remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


